Trial for burglary. Committed by breaking and entering the Otsego County Bank, and rifling its vaults. After the names of several jurors had been drawn, who appeared, the name of one was called who did not appear. The drawing was suspended at the request of the prisoner’s counsel, until the panel became full by the return of absent jurors. Before the drawing was resumed the defendant’s counsel requested that the juror who had failed to answer might be called, and, if he appeared, might take his seat.
Held, that a denial of the request, and proceeeding to draw other jurors, did not constitute error.
The exhibition to the jury of tools and instruments with which, from the marks on the doors, it appeared that the entry might have been accomplished, and which were found some weeks after the crime was committed, near the road, two or three miles from the bank, was held proper.
Also, proof that some of the same tools had been previously seen On the premises of the prisoner’s mother, with whom-the prisoner resided, in Massachusetts, two hundred miles or more from the place where the burglary was committed.
Also, proof that other parts of tools, apparently consisting of portions of the same instruments, parts of which had been found near the road (as before mentioned), were found on the premises of a near neighbor of the prisoner, in Massachusetts, with whom he was in correspondence.
(S. C., 7 N. Y. 445, sub nom. People v. Larned.)